Citation Nr: 0930558	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-35 137	)	DATE
	)
	)


THE ISSUE

Whether a July 13, 2007, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the ground 
of clear and unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



FINDINGS OF FACT

1.  The Board issued a decision that denied service 
connection for a psychiatric disorder dated July 13, 2007.

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  The Court vacated the Board's decision in March 2009.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on 
issues which have subsequently been decided by the Court.  
38 C.F.R. § 20.1400 (2008).

The Board issued a decision that denied entitlement to 
service connection for a psychiatric disorder on July 13, 
2007.  The Veteran appealed the decision to the Court.  The 
Court vacated the Board's decision in March 2009.

The Court has vacated and remanded the Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it 
is dismissed.

ORDER

The motion is dismissed.



	                       
____________________________________________
	S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



